       Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 1 of 8            FILED
                                                                      2021 Sep-13 PM 01:51
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

IN RE: Deposition Subpoena         )
Served Upon: Tom Spivey            )
                                   )    Case No.: ________________
           Non-party Movant,       )
And                                )
                                   )
McElroy Truck Lines, Inc.,         )
                                   )
           Defendant-Movant        )

                         Subpoena Arising From:

*****************************************************************

              IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF ARKANSAS
                      TEXARKANA DIVISION

Samantha Edwards, Individually,    )
An as Special Administratrix of    )
the Estate of William Bobby Wray   )
Edwards, deceased, and Arleigh     )
Grayce Edwards, deceased and       )
as Parent and Next Friend for      )
Peyton Hale, a minor,              )
                                   )
           Plaintiff,              )
                                   )
v.                                 )    Case No. 4:19-CV-4018-SOH
                                   )
Eric James Cornell Thomas and      )
McElroy Truck Lines, Inc.,         )
                                   )
           Defendants.             )
           Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 2 of 8




                       MOTION TO QUASH SUBPOENA

      COME NOW Non-Party Movant Tom Spivey and Defendant McElroy Truck

Lines, Inc. (“McElroy”), (collectively “Movants”) and move to Quash a Subpoena

directed to Tom Spivey to testify at a second deposition (“Subpoena”). As grounds

and support for this Motion to Quash Subpoena Movants state as follows:

      1.      This is a negligence case arising from a motor vehicle collision that

occurred in Howard County, Arkansas, on August 2, 2018. On February 11, 2019,

Plaintiff filed a Complaint in the United States District Court for the Western District

of Arkansas, Texarkana Division, Case No. 4:19-CV-4018-SOH, alleging that

Defendant Eric James Cornell Thomas, while working in the scope of his

employment with Defendant McElroy, failed to stop at a stop sign which caused his

2016 International tractor and trailer to collide with a vehicle operated by Mr.

William Bobby Wray Edwards. As a result of the collision, Mr. Edwards and his

unrestrained daughter, Arleigh Edwards, were killed, and Edwards's step-son,

Peyton Hale, suffered personal injuries.

      2.      Movant Spivey is McElroy’s Director of Safety and Training. Pursuant

to Plaintiff’s Fourth Amended Notice Duces Tecum of Deposition of 30(b)(6)

Representatives, on May 17, 2021 Tom Spivey was submitted as a representative of




                                           2
           Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 3 of 8




Defendant McElroy to respond to an extensive set of topics identified therein. He

was deposed for 6 hours and 40 minutes.

      3.      The Subpoena that is the subject of this Motion to Quash is a Notice of

Deposition and Subpoena directed to Movant Spivey to give another deposition in

Cuba, Alabama on September 15, 2021. A copy of the Notice of Deposition is

attached and incorporated herein as Exhibit A. A copy of the Subpoena is attached

and incorporated herein as Exhibit B. A copy of Plaintiff’s Fourth Amended Notice

Duces Tecum of Deposition of 30(b)(6) Representatives is attached and incorporated

herein as Exhibit C (Doc 105 in underlying action).

      4.      The identified subject matter of the first deposition consisted of thirty-

three enumerated topics including McElroy’s driver training, driver monitoring,

safety policies and procedures, safety department, safety manual, defendant

Thomas’s training and supervision, SmartDrive technology utilized by McElroy, and

many other issues.

      5.      At the May 17, 2021, deposition, Plaintiff questioned Spivey regarding

McElroy’s policies as well as Mr. Spivey’s role in (and beliefs about) safety,

training, and monitoring drivers at McElroy. As was clear from his testimony, Mr.

Spivey had no personal role in the accident, has never been to the accident scene,

and lacks material knowledge of this matter outside of his knowledge as McElroy’s

Director of Safety and Training.


                                           3
           Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 4 of 8




      6.      Pursuant to Fed. R. Civ. P. 26, counsel for Defendant McElroy

attempted to confer with counsel for Plaintiff by telephone on August 18, 2021, to

attempt in good faith to resolve this dispute. However, Plaintiff’s counsel was

unwilling to provide a justification for such a second deposition and, in fact, refused

to even disclose what possible additional topics might need to be addressed in

another deposition of Mr. Spivey, stating “I don’t have to tell you.” As a result, the

parties were unable to reach an accord. Subsequent efforts have also proven

unsuccessful.

      7.        Fed. R. Civ. P. Rule 30(a)(2)(A)(i) mandates that “A party must obtain

leave of court, and the court must grant leave to the extent consistent with Rule

26(b)(1) and (2)” where “the deponent has already been deposed in the case.”

Plaintiff has not sought leave of Court to depose Mr. Spivey a second time.

      8.      Pursuant to Fed. R. Civ. P. 26(b)(2)(C), a court must limit the frequency

or extent of discovery if it determines that the discovery is unreasonably cumulative

or duplicative or if it determines that the party had an opportunity to obtain the

information earlier in the action. Given the limitations of Mr. Spivey’s knowledge

as reflected in his prior testimony, Plaintiff has had adequate time an opportunity to

obtain any information he has relevant to the issues that remain in dispute in the

underlying case. Moreover, Plaintiff’s counsel made no representation at the first




                                           4
           Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 5 of 8




deposition that the response were inadequate, incomplete or that there was any

subject that she was unable to cover with Mr. Spivey at the time.

      9.      This is a case in which Defendants long ago admitted both negligence

of defendant Thomas as well as vicarious liability on the part of defendant McElroy.

Notwithstanding those admissions, Plaintiff has already deposed Mr. Spivey for

nearly 7 hours. And now Plaintiff wants to do it again.

       10. Although Plaintiff could have restricted her questions in the first

deposition to the 33 topics denoted in her Rule 30(b)(6) Notice of Deposition, she

made the conscious decision not to do so. Instead, in addition to questioning him

about the 33 designated topics, Plaintiff ventured far afield into myriad other topics

that fell far outside the scope of the Rule 30(b)(6) notice. She did so despite

unsuccessful objections from defense counsel stating “…we are permitted to go into

other topics. They simply don’t bind the company...” (5/17/21 depo. p 33) Plaintiff

made the conscious choice of how to utilize nearly 7 hours with the deponent, Mr.

Spivey. For that reason and because Mr. Spivey has important safety obligations to

fulfill at his company that will be disrupted if he has to prepare for and be subjected

to another deposition, Plaintiff should be barred from moving forward with the

second deposition of the deponent.

      11.      Even if an additional deposition were warranted, the timing and

location of the proposed deposition are not. As has been explained to Plaintiff’s


                                          5
          Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 6 of 8




counsel, Mr. Spivey is required to be out of his office most of the week (including

the date that plaintiff unilaterally selected). On top of that, his office is currently

short-handed due to recent resignation of one of Mr. Spivey’s top assistants and the

long-scheduled vacation of two other assistants. Holding a deposition this week will

work an intense hardship both on Mr. Spivey and Defendant McElroy, his employer.

       12.    Being unsuccessful in attempts to resolve the dispute with Plaintiff’s

counsel about the second deposition of Mr. Spivey, on September 3, 2021,

Defendant McElroy filed “Defendants’ Motion to Quash Subpoena and Notice of

Second Deposition of Tom Spivey and Request for Protective Order” in the

underlying Arkansas action. (Doc. 138) Plaintiff filed a response on September 9,

2021 (Doc. 143) asserting that said Motion should be denied on two grounds: first,

because the Northern District of Alabama has not had an opportunity to consider and

rule on the Motion to Quash pursuant to Fed. R. Civ. P. 45(f); and second, because

“Plaintiff has not deposed Tom Spivey” but rather simply questioned McElroy via

Mr. Spivey1. Thus, this Motion.

       13.     For the reasons set forth herein and in the brief being filed

simultaneously herewith, the Court should quash the Subpoena pursuant to Fed. R.

Civ. Pro. 45(d)(3), forbidding the second deposition of Mr. Spivey to protect


1
 Plaintiff’s theory seems to be that, because Mr. Spivey was produced to testify about safety on
the company’s behalf, Plaintiff may now require him to testify about safety on his own, personal
behalf. That is not a distinction embodied in Fed. R. Civ. P. Rule 30(a)(2)(A)(i)

                                               6
        Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 7 of 8




Defendants and Mr. Spivey from the annoyance, distraction, undue burden, and

expense that will come with subjecting Mr. Spivey to a second deposition.

       WHEREFORE, Non-Party Movant Spivey and Defendant McElroy Truck

Lines, Inc., pray the Court quash Plaintiff’s Subpoena directed to Mr. Tom Spivey,

and for all other relief to which they may be entitled.

                                        Respectfully submitted,

                                        Non-Party Movant Tom Spivey and
                                        Defendant, McElroy Truck Lines, Inc.
                                        By their attorneys,

                                        /s/ J. Allen Sydnor, Jr.
                                        J. Allen Sydnor, Jr. (SYD002)

OF COUNSEL:
HUIE, FERNAMBUCQ & STEWART, LLP
3291 US Highway 280, Suite 200
Birmingham, AL 35243
Telephone (205) 251-1193
Facsimile (205) 251-1256
Email: asydnor@huielaw.com




                                          7
        Case 7:21-mc-01234-LSC Document 1 Filed 09/13/21 Page 8 of 8




                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon
the following via email on this the 13th day of September 2021.

Denise Reid Hoggard
Jeremy McNabb
Robert Beard
Attorneys for Plaintiff
RAINWATER, HOLT & SEXTON, P.A.
P.O. Box 17250
801 Technology Drive
Little Rock, AR 72222
Telephone: (501) 868-2500
Facsimile: (501) 868-2505
hoggard@rainfirm.com
mcnabb@rainfirm.com
beard@rainfirm.com

Gregory T. Jones
Wright, Lindsey & Jennings, LLP
200 West Capitol Avenue, Suite 2300
Little Rock, AR 72201
gjones@wlj.com

Todd Wooten
Dover Dixon Horne PLLC
425 W. Capitol Avenue, Suite 3700
Little Rock, Arkansas 72201
twooten@ddh.law


                                            J. Allen Sydnor, Jr.




                                        8
